DETAILED ACTION
Status of Claims
This action is responsive to the response filed on 12/17/2020.
Claims 1, 11, 20 have been amended. 
Claims 1, 2, 4-8, 10-12, 14-16, 18-20 are currently pending and have been examined.

Response to Amendments
Applicants amendments dated 12/17/2020 have been considered. 
It is noted that applicant’s only amendments were to say that the “reviving form the second machine and the network, the encrypted data” is to be “from the server of the accounting platform via the second machine” in various forms.  However, it is also noted that the encrypted data was sent form the server of the accounting platform to the second machine previously, and therefore the data is necessarily from the server of the accounting platform if the second machine subsequently provides it to another. 
Prior art rejections have been affirmed by the board, and the current amendments make no substantive change to the claims. Therefore all rejections have been maintained and have been reiterated below for applicant’s convenience.

Response to Arguments
Applicant's arguments have been fully considered.
Applicant asserts that the office fails to address all limitations of the claims. However, all limitations have been address and confirmed by the PTAB. 
Applicant asserts that “the skilled person would simply not arrive at the claimed invention based on the disclosure of the cited references.” However, applicant provides no evidence of such an assertion.  
Applicant asserts that “the cited references point the skilled person to a different solution to that of the claimed invention.” However, applicant provides no evidence of such an assertion.
Applicant asserts that “none of the prior art references teach or suggest encrypting data at the server of an accounting platform, sending the encrypted data to the second machine and then redirecting the web browser on the second machine, such that the encrypted data is received at eh server of a bank 
Applicant asserts that the gap in the prior art would not be adequately address with the prior art by one of ordinary skill in the art. However, it is noted that applicant has not provided any evidence as to why one of ordinary skill in the art would not make such a combination. As already laid out by previous office actions and in the rejections bellow, the cited portions of the prior art would lead to an obvious combination to one of ordinary skill in the art.  
It is once again noted, that the prior art rejection has already been acknowledged and upheld by the PTAB board and that no material changers have been made by applicant to the claims. 
Applicant asserts that “applicant is not attempting to show non-obviousness by attacking references individually” and that “applicant is demonstrating that none of the cited references, taken alone or in any combination, actually teach each and every element of the claimed invention” However, applicant has not even addressed the specific cited portions of the prior art, let alone the combination of references. 

Therefore applicant’s arguments are not persuasive. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10-12, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1) and Kuhlman (US 2006/0282680 A1). 
Regarding claim 1, 11 and 20
Tim teaches A method for secure four-server operation comprising: receiving, at the server of the an accounting platform via a network, from a first machine associated with an entity, a request, the request including an identity of a user, an amount to be paid, and data identifying an account of the entity…  (Paragraphs 0007, 0008, 0009, 0036-0040, 0042, “In still other embodiments, bills, invoices and debit notes are presented on-line over the World Wide Web or over the telephone. In these embodiments, the bill payer accesses these bills, invoices and debit notes on-line or through a phone call. In particularly preferred embodiments, bill payers connected to the Consolidators connect to the bill payer's bank via a payment enabling exchange ("PEX") server to issue payment instructions for bills, invoices and debit notes payment.” Bill presentation and payment enabling system is separate from the billing entity and the bank and the paying entity. )
causing, by the server of the accounting platform, a first user interface to be presented on a web browser running on a second machine, the second machine being distinct from the server of the accounting platform and from the first machine, the first user interface comprising an identification of the amount to be paid; receiving, at the server of the accounting platform, a request to pay the amount to the entity through an account of the user at a bank; (Paragraphs 0037-0040, “The bill /invoice information from the system is indicated as well. The payment status is typically indicated as being "outstanding," "paid," "debit confirmed," "partial payment," or "future payment to be made." "Outstanding" status indicates the bills which have not been paid, while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully…. Also as indicated in FIG. 2, the payer has a choice of banks presented 
…automatically redirecting, by the server of the accounting platform, the web browser running on the second machine to a website associated with the account of the user at the bank, the website hosted on the server of the bank, the server of the bank being distinct from the first machine, the second machine, and the server of the accounting platform; (Paragraph 0007, 0008, 0009, 0036-0040, 0042, “Once the payer chooses a bank, they are directed to the payment server of the selected bank. This allows the payer to log into their bank accounts and select the desired debit account number.”)
…in response to selection of the option, transferring the quantity of funds from the account of the user to the account of the entity. (Paragraph 0037, “while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully. For situations in which only the debit account has been successfully debited and the credit account transaction reply message has not been received, the payment status is shown as "debit confirmed." As soon as the credit account transaction reply message is received, the payment status is changed to "paid."”)
Tim does not specifically disclose …responsive to the redirection of the web browser by the server of the accounting platform, at the server of the bank:  receiving, from the server of the accounting platform via the second machine and the network, …data; automatically causing a second user interface to be presented on the web browser running on the second machine, the second user interface comprising an option to transfer a quantity of funds from the account of the user to the entity, the quantity of funds being set by the server of the bank to the amount to be paid based on the decrypted data; and
Brown, an analogous art of Tim, teaches …responsive to the redirection of the web browser by the server of the accounting platform, at the server of the bank:  receiving, from the second machine via the network, …data; automatically causing a second user interface to be presented on the web browser running on the second machine, the second user interface comprising an option to transfer a quantity of funds from the account of the user to the entity, the quantity of funds being set by the server of the bank to the amount to be paid based on the decrypted data; and (Paragraph 0100,  “A funds transfer remittance transaction is created and prepopulated with as much payment information that can be extracted from the bill; this reduces 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using information previously provided in order to populate an amount on a payment form presented to a user as disclosed by Brown to the teachings of making transactions on a bank website as disclosed by Tim by having the payment information received by the bank populate a payment form provided to the user in an interface the user is redirected to in order to streamline the payment process as much as possible and avoid wrong-amounts form being transferred. 
Tim does not specifically disclose responsive to the request to pay: automatically encrypting data at the server of the accounting platform, the data comprising information usable by the bank to process payment of an invoice including the amount to be paid, the encrypted data able to be decrypted by a decryption key; automatically sending, from the server of the accounting platform and via the network, the encrypted data to the second machine; and….  encrypted data …decrypting, using the decryption key, the encrypted data; and (Although Tim does disclose sending the user to a bank wherein the bank receives payment information, Tim is not explicit as to who may or may not send the payment information to the bank)
 However, Kuhlman, an analogous art of Tim in the field of secure transmission of data, teaches responsive to the request to pay: automatically encrypting data at the server of the accounting platform, the data comprising information usable by the bank to process payment of an invoice including the amount to be paid, the encrypted data able to be decrypted by a decryption key; automatically sending, from the server of the accounting platform and via the network, the encrypted data to the second machine; and….  encrypted data …decrypting, using the decryption key, the encrypted data; and (Paragraph 0029, 0022 " The user device 122 securely forwards this verifiable user identity information to the domain authority 106 (e.g., using a secure and authenticated channel) either using its own communication capabilities or using device 602 as a communication proxy. The domain authority 106 verifies the received user identity information and proceeds” information may be sent to a user device which may then forward that information while maintaining security to the authority. Furthermore, While Kuhlman does not explicitly say the secure and authenticated channel requires the information to be encrypted, Kuhlman does teach that 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having a user device forward required information in a secure or encrypted state as disclosed by Kuhlman to the teachings of making transactions and having transaction forms be prepopulated based on information received from the user device as disclosed by the combination of Tim and Brown by having the user device forward secure transaction information needed by the payment authority to verify a transaction in order to maintain security of transaction information while allowing for the user to easily make transactions.
Applicant is notified that the description of files, data, and information stored on machines manipulates neither the processes being performed nor the devices/systems performing the processes and therefore does not move to distinguish over prior art.


Regarding claim 2 and 12:
Brown further teaches the encrypting of the data includes encrypting at least one of the following: data identifying the bank of the user, an identity of the user, the amount to be paid, a description associated with the request, and data identifying the account of the entity. (Paragraph 0088-0100, “A funds transfer remittance transaction is created and prepopulated with as much payment information that can be extracted from the bill;”)

Regarding claim 10:
Tim further teaches the first user interface comprises a button associated with an option to pay the amount to the entity through a bank of the user having access to a decryption key, and the method further comprises: in response to activation of the button associated with the option to pay the amount, presenting a third user interface with a second option to select a financial institution associated with the user account. (Paragraphs 0037-0040, “The bill /invoice information from the system is indicated as well. The payment status is typically indicated as being "outstanding," "paid," "debit confirmed," "partial payment," or "future payment to be made." "Outstanding" status indicates the bills which have not been paid, while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully…. Also as indicated in FIG. 2, the payer has a choice of banks presented on the screen. This prompts the bill payer to select the bank from which the payment is to be debited from the bill payer's account.”)

Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1) and Kuhlman (US 2006/0282680 A1) as applied for Claims 1 and 11 in further view of Latulipe (US 2013/0080298 A1).
Regarding claim 4 and 14:
Tim further teaches receiving an indication, from the server of the bank, that the amount was transferred from the account of the user to the account of the entity, (Paragraph 0037, “while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully. For situations in which only the debit account has been successfully debited and the credit account transaction reply message has not been received, the payment status is shown as "debit confirmed." As soon as the credit account transaction reply message is received, the payment status is changed to "paid."”)
Tim does not specifically disclose the indication indicates that the amount was transferred via Automated Clearing House (ACH).
However, Latulipe, an analogous art of Tim, teaches the indication indicates that the amount was transferred via Automated Clearing House (ACH). (Paragraph 0033, “For example, the description 306 indicates whether the transaction was associated with an internal transfer or an Automated Clearing House (ACH) settlement.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of indicating that ACH was used in making a transaction as disclosed by Latulipe to . 

Claims 5-8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1) and Kuhlman (US 2006/0282680 A1) as applied for Claims 1 and 11 in further view of Soto (US 2004/0049924 A1).
Regarding claim 5 and 15:
Soto an analogous art of TIM, teaches the encrypting of the data comprises encrypting the data using a public key of the bank. (Paragraph 0030, “The keys in a key pair are mathematically related so that a message encrypted with sender's private key 206 can only be validated using the corresponding public key 204. An authorized user being a sender (e.g. a bank customer or employee) thus has his/her message (e.g. a funds transfer request) encrypted using his/her private key 206, and the intended recipient (e.g. a Bank) validates the message using public key 204. Public keys can be made freely available by being published, for example, in electronic directories.” Both Private and Public keys may be used to encrypt information.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using public keys of a bank as disclosed by Soto, to the teachings of using encryption as disclosed by the combination of Tim, Brown, and Kuhlman, in order to increase security by using keys standards specified by the bank. 

Regarding claim 6:
Soto further teaches receiving, by the server of the accounting platform, the public key of the bank from the bank. (Paragraph 0030, “Public keys can be made freely available by being published, for example, in electronic directories.” Public keys may be distributed by the bank to the public, and to any platforms necessary to perform processes of accounting. )

Regarding claim 7:
encrypting of the data comprises signing the data using a private key.(paragraph 0030, “The keys in a key pair are mathematically related so that a message encrypted with sender's private key 206 can only be validated using the corresponding public key 204.” Private key may be used to encrypt data.)

Regarding claim 8:
Soto further teaches sending a public key corresponding to the private key to the bank. (Paragraph 0061, “In one example implementation, registration includes generating a public/private key pair for the user and creating a digital certificate containing the user's identification information and the user's public key. This digital certificate is then provided to the service (e.g. financial institution) with which this user is intending to register so that the service can obtain the user's public key for subsequent communications.” Public key of the user may be given to the institution by the user.)



Claim 16  is rejected under 35 U.S.C. 103 as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1) and Kuhlman (US 2006/0282680 A1)  as applied to claims 1, 11, and 20 in further view of Curling (US 2008/0320576 A1).
Regarding claim 16:
Curling, an analogous art of Tim, teaches generating a set of banks based on availability of a public key for each bank of the set of banks in a database; presenting a third user interface operable to select a bank from the set of banks; (Paragraph 0029, “enables a user 108 to identify the user's home institution from a list… The trust relationship among these various entities is manifested using shared metadata… Metadata includes…the public key certificates” institutions with public keys are provided for the user to select from.)
detecting a selection of the bank in the third user interface; (Paragraph 0034, “the user is redirected to the selected IpD 306 to be verified through the user's normal login process.)
.

Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1) and Kuhlman (US 2006/0282680 A1) as applied to claims 1, 11, and 20 in further view of Wolpow (US 2005/0283259 A1).
Regarding claim 18:
Wolpow, an analogous art of Tim, teaches responsive to receiving of the request, sending an electronic communication to the user, the electronic communication including a link to a web page hosted by the system; and wherein the causing of the presentation of the user interface is in response to an operation of the link.  (Paragraph 0095, “for Invoice alerts, the user 150 can be directed to a screen for accepting incoming invoices.” when a payment request comes in, the user is alerted and redirected to a separate page showing the details of the invoice where user may accept or deny the invoice.)
	it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of alerting the user and providing a separate page to confirm invoices as disclosed by Wolpow to the teaching of processing and managing transactions between a user and merchants as disclosed by the combination of Tim, Brown, and Kuhlman in order to ensure that the user is aware of incoming invoices to facilitate the timely settlement of payments.

Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable Tim (US 2002/0120566 A1) in view of Brown (US 2005/0177518 A1) and Kuhlman (US 2006/0282680 A1) as applied to claims 1, 11, and 20 in further view of Machani (US 2011/0288881 A1).
Regarding claim 19:
receiving a login by the user; and (Paragraph 0039, “Once the payer chooses a bank, they are directed to the payment server of the selected bank. This allows the payer to log into their bank accounts”)
Tim does not specifically disclose presenting the first user interface to the user in response to the login.
Machani, an analogous art of Klein, teaches disclose presenting the first user interface to the user in response to the login. (Paragraph 0084, “after the end-user has entered in their login credentials. The Web page is formatted for the screen of the mobile device 36 and presents the invoice payment request.” User may log-in in order to see another user interface.)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of providing invoices to a user as disclosed by Machani to the teaching of processing and managing transactions as disclosed by the combination of Tim, Brown, and Kuhlman in order to ensure that only parties with the proper credentials may view private information such as invoices and payment data.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        02/13/2021